DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2020 was filed after the mailing date of the patent application on 30 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 30 June 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the terms, “relatively low” and “relatively high” in claim 5, are relative terms which renders the claim indefinite. The terms, “relatively low” and “relatively high”, are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the Specification (See Specification, 30 June 2020, ¶263) does not provide adequate disclosure to provide a standard for one having ordinary skill in the art to ascertain the requisite degree of “relatively high” or “relatively low”.
Claims 10, 21, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10, 11, and 30, said claims recite “data labeled by topic” which renders the claim unclear because (1) “data” does not appear to be the same data as recited in Claim 1, Claim 15, and Claim 24, and (2) “topic” lacks antecedent basis.  Examiner is uncertain whether the second recited “data” refers completely to the data of Claim 1, Claim 15, and Claim 24, or refers to a subset of the data corresponding to a topic.  Examiner respectfully suggests amending to reflect Applicant’s intent.  For the purpose of examination, Examiner will interpret as the “data” recited in Claim 1, Claim 15, and Claim 24. 
Claims 11, 22, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 10, 11, and 30, said claims recite “data labeled by topic” which renders the claim unclear because (1) “data” does not appear to be the same data as recited in Claim 1, Claim 15, and Claim 24, and (2) “request type” lacks antecedent basis.  Examiner is uncertain whether the second recited “data” refers completely to the data of Claim 1, Claim 15, and Claim 24, or refers to a subset of the data corresponding to a request type.  Examiner respectfully suggests amending to reflect Applicant’s intent.  For the purpose of examination, Examiner will interpret as the “data” recited in Claim 1, Claim 15, and Claim 24. 

Examiner Note- 35 USC § 101
While the claimed invention of Claim 1, Claim 15, and Claim 24 are directed to the abstract idea of collection of data and organization of said data, the judicial exception is integrated into the practical application of  improving a virtual assistant’s response to user-generated requests by providing a user interface in which the user can further improve the machine learning (ML) classifier to determine the user’s intent from feedback data collected from the user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11-12, 14, 15, 19, 22-23, 24, 28, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Machado et al. (US 20210141865 A1; hereinafter referred to as “Machado”) in view of Rua et al. (US 20210125026 A1; hereinafter referred to as “Rua”).
Regarding Claim 24, Machado discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (¶129-130 & Fig. 7, Machado discloses instructions stored on a non-transitory computer-readable storage medium for execution by a processor of a computer system), wherein the program code when executed by at least one processing platform causes said at least one processing platform: 
to receive data comprising a plurality of requests and a plurality of responses to the plurality of requests (¶38-42 & Fig. 3 (310), Machado discloses receiving, by the multi-tenant system, a plurality of natural language requests, a plurality of actions, and a corresponding plurality of intents.  ¶121 & Fig. 4 (410), Machado discloses also receiving, by a multi-tenant system from a client device, a natural language request.  Examiner correlates the plurality of natural language requests to “a plurality of requests”), wherein the plurality of requests and the plurality of responses (¶121-122 & Fig. 4 (410), Machado discloses that the plurality of natural language requests correspond to a plurality of permitted actions according to a plurality of user intents.  Examiner correlates the plurality of permitted actions as “the plurality of responses”) are associated with a virtual assistant programmed to address the plurality of requests (¶16, Machado further discloses that the chatbot to be configured may be a virtual assistant); 
to use a machine learning (ML) classifier to partition the plurality of requests into a plurality of partitions corresponding to a plurality of request types (¶123 & Fig. 4 (440->450), Machado discloses also using, by the multi-tenant system, a conversational engine to determine an intent of a particular natural language request where the conversation engine is aware of a plurality of possible intents corresponding to a request.  Examiner correlates the plurality of intents to “a plurality of request types”.  Examiner correlates the act of specifying a particular request to a particular intent as “partitioning”).
However, Machado does not explicitly disclose to generate an interface for a user to display a subset of the plurality of requests corresponding to at least one partition of the plurality of partitions and to display a response corresponding to the subset of the plurality of requests; wherein the response is based on one or more of the plurality of responses; wherein the interface is configured to permit editing of the response by the user; to process the response edited by the user; and to transmit the edited response to the virtual assistant.
Rua, a prior art reference in the same field of endeavor, teaches to generate an interface for a user to display a subset of the plurality of requests corresponding to at least one partition of the plurality of partitions and to display a response corresponding to the subset of the plurality of requests (¶99 & Fig. 8 (S808), Rua teaches outputting, to a user via a user interface of an electronic apparatus, a class corresponding to a received user request.  Fig. 6A, Rua further teaches that the class and the corresponding request appear on the same user interface.  Examiner correlates the class to “a response”.  Examiner correlates the user request to “request”.  Examiner correlates the act of associating a particular user request to a particular class as “partitioning”); 
wherein the response is based on one or more of the plurality of responses (¶99 & Fig. 8 (S808), Rua teaches that the identified class is selected from a plurality of classes based upon at least one user request); 
wherein the interface is configured to permit editing of the response by the user (¶99 & Fig. 8 (S808), Rua teaches the user interface allows the user to approve the identified class or disapprove the identified class.  Examiner correlates the act of the user "approving" or "disapproving" the identified class as "editing"); 
to process the response edited by the user (¶100 & Fig. 8 (S812 OR S814), Rua teaches either assigning the keyword to the identified class in response to processing the user approval of the identified class to the user request or adding a new class in response to the disapproval of the identified class); and 
to transmit the edited response to the virtual assistant (¶24 & ¶99-100 & Fig. 8 (S814) & ¶91-93 & Fig. 7 (S730), Rua teaches sending the identified class to the neural network model of the virtual assistant).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the intention by modifying Machado by generating an interface for a user to display a subset of the plurality of requests corresponding to at least one partition of the plurality of partitions, displaying a response corresponding to the subset of the plurality of requests wherein the response is based on one or more of the plurality of responses and the interface is configured to permit editing of the response by the user; and processing the response edited by the user; and to transmit the edited response to the virtual assistant as taught by Rua because the neural network model is improved by enabling the user to add new classes (Rua, ¶2-4).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 24.
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 24.
Regarding Claim 6, Machado in view of Rua discloses the apparatus of claim 1.
Machado further discloses the at least one partition further corresponds to a topic of the plurality of topics (¶123 & Fig. 4 (440->450), Machado discloses that an intent of a particular natural language request is a particular intent of a plurality of intents.  Examiner correlates an intent to "a topic".  Here, each natural language request is assigned, or partitioned, according to a plurality of intents.  Examiner correlates the plurality of intents to “a plurality of topics”).
Regarding Claim 7, Machado in view of Rua discloses the apparatus of claim 6.
However, Machado does not explicitly disclose said at least one processing platform is further configured to generate a new topic in addition to the plurality of topics by clustering a plurality of edited responses.
Rua, a prior art reference in the same field of endeavor, teaches said at least one processing platform is further configured to generate a new topic in addition to the plurality of topics by clustering a plurality of edited responses (¶100 & Fig. 8 (S812 OR S814), Rua teaches adding a new class in response to the disapproval of the identified class).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the intention by modifying Machado by requiring said at least one processing platform is further configured to generate a new topic in addition to the plurality of topics by clustering a plurality of edited responses as taught by Rua because the neural network model is improved by enabling the user to add new classes (Rua, ¶2-4).
Regarding Claim 28, Machado in view of Rua discloses the computer program product of claim 24.
Machado further discloses in partitioning the plurality of requests into the plurality of partitions, the program code further causes said at least one processing platform to use the ML classifier to identify which of the plurality of request types correspond to a topic of a plurality of topics (¶122-123 & Fig. 4 (440->450), Machado discloses also using, by the multi-tenant system, a conversational engine to assign/partition a particular natural language request into an intent where an intent further corresponds to an action).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 28.
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 28.
Regarding Claim 31, Machado in view of Rua discloses the computer program product of claim 24.
Machado further discloses the program code further causes said at least one processing platform to train the ML classifier with data labeled by request type (¶16, Machado discloses that the multi-tenant system uses training data to train the machine learning model per each tenant).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 31.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 31.
Regarding Claim 12, Machado in view of Rua discloses the apparatus of claim 1.
Machado further discloses the virtual assistant comprises a chatbot (¶16, Machado further discloses that the chatbot may be a virtual assistant).
Regarding Claim 32, Machado in view of Rua discloses the computer program product of claim 24.
However, Machado does not explicitly disclose the program code further causes said at least one processing platform to automatically modify one or more of the plurality of responses based on a given one of the plurality of request types.
Rua, a prior art reference in the same field of endeavor, teaches the program code further causes said at least one processing platform to automatically modify one or more of the plurality of responses based on a given one of the plurality of request types (¶100 & Fig. 8 (S818->S730), Rua teaches automatically, without user approval, adding a new class in response to feature values not matching in existing class).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the intention by modifying Machado by automatically modifying one or more of the plurality of responses based on a given one of the plurality of request types as taught by Rua because the neural network model is improved by enabling the user to add new classes (Rua, ¶2-4).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 32.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 32.
Claims 9-10, 20-21, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Machado in view of Rua in further view of Li et al., Learning Question Classifiers (See IDS dated 30 June 2020, Non Patent Literature Documents, Reference 1).
Regarding Claim 29, Machado in view of Rua discloses the computer program of claim 28.
However, Machado does not explicitly disclose the program code further causes said at least one processing platform to use an additional ML classifier to assign each of the plurality of requests to respective topics of the plurality of topics.
Li, a prior art reference in the same field of endeavor, teaches the program code further causes said at least one processing platform to use an additional ML classifier to assign each of the plurality of requests to respective topics of the plurality of topics (Pgs. 3-4, §3.1 A Hierarchal Classifier, Li teaches using an additional classifier to assign a first plurality of questions into a fine set of classes).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Machado by requiring said at least one processing platform to use an additional ML classifier to assign each of the plurality of requests to respective topics of the plurality of topics as taught by Li because using an hierarchal classification, or using a first course classifier and a second fine classifier, improves the semantic understanding of each question by machine learning (Li, Abstract).
Regarding Claim 30, Machado in view of Rua in further view of Li discloses the computer program product of claim 29.
However, Machado does not explicitly disclose the program code further causes said at least one processing platform to train the additional ML classifier with data labeled by topic.
Li, a prior art reference in the same field of endeavor, teaches the program code further causes said at least one processing platform to train the additional ML classifier with data labeled by topic (Pgs. 3-4, §3.1 A Hierarchal Classifier, Li teaches using an additional classifier, a fine classifier, to classify questions into finer classes).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Machado by requiring the program code further causes said at least one processing platform to train the additional ML classifier with data labeled by topic as taught by Li because using a hierarchal classification, or using a first course classifier and a second fine classifier, improves the semantic understanding of each question by machine learning (Li, Abstract).
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 29.
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 29.
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 30.
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 30.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-4, 13, 16-18, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474